DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters:
Drawings
The drawings are objected to because they fail to show reference letter “r”, which corresponds to the “deformation detection region”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure Sensor with Improved measurement accuracy.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Seto et al US 2019003910 (hereinafter “Seto”) discloses a pressure sensor according to the present invention includes a diaphragm (3) including a first principal surface (3A) and a second principal surface (3B) that is opposite thereto, the first principal surface receiving a pressure of a fluid; a semiconductor chip (1) provided with resistors that constitute a strain gauge; and at least three support members (2a, 2b, 2c) made of an insulating material, each support member being fixed to the second principal surface at one end thereof and to the semiconductor chip at the other end thereof and extending perpendicularly to the second principal surface so as to support the semiconductor chip. One of the support members (2a) is provided at a center (30) of the diaphragm in plan view. At least two of the other support members (2b, 2c) are provided at positions point-symmetrical about the center of the diaphragm in plan view in a region in which the diaphragm is deformed when a pressure greater than a pressure applied to the second principal surface is applied to the first principal surface. (Fig 1-14, Paragraph 0037-0085)
However, Seto fails to disclose at least part of the diaphragm unit has a multi-layer structure in which a plurality of thin plate members are stacked, and the plurality of thin plate 
Degertekin US20130278937 discloses a force sensor for a probe based instrument includes a detection surface and a flexible mechanical structure disposed a first distance above the detection surface so as to form a gap between the flexible mechanical structure and the detection surface, wherein the flexible mechanical structure is configured to deflect upon exposure to an external force, thereby changing the first distance. (Fig 1-15C, 0084-0193)
However, Degertekin fails to disclose at least part of the diaphragm unit has a multi-layer structure in which a plurality of thin plate members are stacked, and the plurality of thin plate members are configured to be deformed independently of each other while at least part of the plurality of thin plate members is in press-contact to each other in a pressure receiving state in which the pressure of the measurement target fluid is applied to the first main surface. This configuration allows for a higher-pressure resistance and smaller measurement error by suppressing hysteresis with respect to the pressure. As the plates move independent of each other pressure fluctuations are easily detected.

Prior arts such as Seto and Degertekin made available do not teach, or fairly suggest, at least part of the diaphragm unit has a multi-layer structure in which a plurality of thin plate members are stacked, and the plurality of thin plate members are configured to be deformed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, and (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855